Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                                  No. 04-14-00683-CR

                             EX PARTE Robert GOMEZ

               From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012CR1918
                     Honorable Lorina I. Rummel, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is PERMANENTLY
ABATED.

      SIGNED February 25, 2015.



                                            _____________________________
                                            Sandee Bryan Marion, Chief Justice